department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b03 genin-124899-15 o f f i c e o f t h e c h i e f c o u n s e l number release date uil ------------------------ ------------------------------ ---------------------------- dear ------------ this letter responds to your request for information dated july in which you requested information on the federal_income_tax consequences of the transfer of united_states series ee savings bonds the bonds to a grantor_trust you asked for written clarification regarding the following questions question how should sec_5 of form pd f be completed if the bonds are transferred to an irrevocable grantor_trust answer in general the owner of series_ee_bonds may defer reporting the accrued interest on the bonds on the owner’s federal_income_tax return until the bonds mature or are disposed of if the owner of series_ee_bonds transfers them to a_trust giving up all rights of ownership the transferor must include in his income for that year the interest earned as of the date of the transfer if he had not previously reported if however the owner of series_ee_bonds transfers them to a_trust and the transferor is considered the owner of the trust ie a grantor_trust for federal_income_tax purposes the transferor may continue to defer reporting interest accrued each year the transferor must include the total interest accrued in his or her income when the bonds are redeemed or finally mature whichever is earlier form pd f is used to reissue u s savings bonds including series_ee_bonds to a personal trust which includes an irrevocable grantor genin-124899-15 trust when the form is filed the bonds should be included with the form as indicated by the form instructions sec_2 of form pd f requests the names of the grantors trustees taxpayer_identification_number and beneficiaries of the trust in general the grantors would be any persons who transfer property to the trust and the trustees would be those persons identified in the trust instrument the taxpayer identification numbers in the case of an irrevocable grantor_trust created by husband and wife will generally be the husband and wife’s social_security numbers the beneficiaries of a_trust will generally include any living persons who may receive distributions from the trust sec_4 of form pd f explains that upon reissuance of savings bonds to a_trust you must include in your gross_income any accumulated unreported interest on the bonds unless you transfer the bonds to a grantor_trust sec_4 proceeds to give examples of certain powers contained in a_trust agreement that would lead to the classification of the trust as a grantor_trust the examples given in sec_4 are not meant to be an exhaustive list of all the powers that will cause a_trust to be taxed as a grantor_trust under the internal_revenue_code the i r c a grantor will generally be treated as the owner of a_trust or any applicable_portion of a_trust when the trust agreement provides that subject_to certain exceptions the grantor has a reversionary_interest in the corpus or income of the trust if as of the inception of that portion of the trust the value of the interest exceed sec_5 of the value of such portion sec_673 subject_to certain exceptions the beneficial_enjoyment of income or corpus of the trust is subject_to a power of disposition exercisable by the grantor or non-adverse party or both without approval of any adverse_party sec_674 subject_to certain exceptions the grantor or a non-adverse party or both without the consent of an adverse_party have certain administrative_powers such as the power to purchase the corpus or income of the trust for less than adequate_consideration the power to borrow trust corpus or income without adequate security certain actual borrowing from the trust by the grantor sec_675 a power_of_administration is exercisable in a nonfiduciary capacity by any person without the consent of a person acting in a fiduciary capacity a power_of_administration includes the power to vote stock or other_securities of a corporation in which the holdings of the grantor and trust are significant from the viewpoint of voting control control the investment of trust funds and reacquire trust corpus by substituting other_property of equivalent value sec_675 genin-124899-15 subject_to certain exceptions the power to revest in the grantor title to such portion that is exercisable by the grantor or a non- adverse_party or both sec_676 and subject_to certain exceptions income may be held or distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to premiums on policies of insurance on the life of the grantor or the grantor’s spouse all without approval from an adverse_party or in the discretion of the grantor or a non- adverse_party sec_677 additionally subject_to certain exceptions a united_states_person who directly or indirectly transfers property to a foreign_trust other than a_trust described in sec_6048 shall be treated as the owner for his taxable_year of the portion of such trust attributable to such property if for such year there is a united_states_beneficiary of any portion of such trust sec_679 sec_5 of form pd f requires the transferor to check box a if the transferor will be treated as the owner of the portion of the trust represented by the tax-deferred accumulated interest on the bonds being reissued this box should be checked if you are transferring the bonds to a grantor_trust as described above form pd f is a publication of the bureau of public debt rather than the internal_revenue_service for further clarification regarding the form we suggest you contact the bureau of public debt forms management officer parkersburg wv as indicated on page of the form for more information on the reissuance of united_states series ee savings bonds and the tax consequences following the death of the owner please refer to the enclosed materials published by the internal_revenue_service and the bureau of public debt genin-124899-15 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2015_1 sec_2 2015_1_irb_1 date if you have any additional questions please contact our office at -------------------- sincerely bradford r poston senior counsel branch passthroughs special industries enclosures excerpts from irs publication your federal_income_tax excerpts from irs publication investment_income expenses excerpt from the u s savings bond website maintained by u s department of the treasury bureau of the public debt concerning the death of a savings bond owner http www treasurydirect gov indiv research indepth ebonds res_e_bonds_eedeath htm
